Citation Nr: 1519259	
Decision Date: 05/05/15    Archive Date: 05/19/15

DOCKET NO.  09-08 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left hip disability.
 
2.  Entitlement to service connection for left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to April 1989.

This matter originally came before the Board of Veterans' Appeals (the Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board remanded this matter in November 2012.  

In March 2015, which was after the last adjudication of the case by the agency of original jurisdiction (AOJ) in February 2013, the Veteran submitted additional pertinent evidence in support of his appeal.  Because he waived initial AOJ jurisdiction of this evidence, it is subject to initial consideration in this appeal.  See 38 C.F.R. §§ 20.800; 20.1304 (2014).


FINDING OF FACT

The Veteran has current medical disabilities in the left knee and hip, and he likely had a bicycle accident during service, but the most probative evidence of record makes it unlikely that the current disabilities are etiologically related to the bicycle accident.  


CONCLUSIONS OF LAW

1.  The criteria to establish service connection for a left hip disability are not met.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, (2014).

2.  The criteria to establish service connection for a left knee disability are not met.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, (2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

A. Duty to Notify

VA has a duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Here, the Veteran was sent a notice letter in March 2007.  See 38 U.S.C.A. § 5103.  A case-specific notice is not required and any other notice defect is deemed not prejudicial.  See VAOPGCPREC 6-2014; Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, the duty is satisfied.

B. Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(d) (2014).  VA will help a claimant obtain records relevant to the claim whether or not the records are in Federal custody, and VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the Veteran in the development of the claims being decided herein.  The Veteran's service treatment records have been obtained.  Although his STRs do not appear to be complete, the RO issued a Formal Finding of Unavailability of Service Medical Records in November 2007.  This finding documents the RO's exhaustive efforts to attempt to obtain the missing STRs.  The Veteran had already been informed of this situation by an earlier, August 2007 letter, and he responded in September 2007 by informing the RO that he had no copies of the missing STRs.  

Those VA and private treatment records indicated as relevant are also of record.  To the extent any private treatment records remain outstanding, the Veteran was provided an opportunity upon remand in January 2013 to identify those records.  He did not respond to this letter.  However, he did submit additional private treatment records to the Board in March 2015.  As such, it does not appear reasonable at this point in time to believe that any further relevant records remain outstanding.  

In addition to the documentary evidence obtained, two VA examinations were conducted, in June 2008 and in January 2013, respectively.  These two VA examination reports contain an accurate review of the relevant information; identification of the underlying medical principles involved; and clear and understandable opinions addressing the likelihood that the Veteran's current medical conditions are related to an in-service bicycle accident.  As such, they adequately inform the Board's determination on the material nexus element in this case.  See Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012); McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2) (West 2014).

C.  Stegall Compliance

The Board also finds that there was substantial compliance with the November 2012 Board remand directives.  Specifically, the Veteran was sent a letter in January 2013 providing him an opportunity to identify any healthcare provider who had treated him for his left hip since 2007, and particularly, those relating to the reported January 2008 left hip replacement surgery.  It is not certain that this January 2013 letter was sent to his correct mailing address as required by 38 C.F.R. § 3.1(q).  See Crain v. Principi, 17 Vet. App. 182, 187 (2003).  However, the Veteran's representative was contacted about this mailing issue, and the representative responded in March 2015 by "respectively request[ing] the Board to continue with the adjudication of [the Veteran's] appeal.  In light of this response, the Board must presume that either (a) the Veteran received the notice letter or (b) wishes to waive any errors as to the mailing of this letter in order to proceed to final adjudication of the appeal.  

Next, as directed, the Veteran underwent a VA examination in January 2013 to address the complex medical questions raised in the appeal.  This VA examination, as indicated, is adequate to inform the Board's determination.  

Finally, the matter was readjudicated in a February 2013 supplemental statement of the case (SSOC), as directed by the Board.  

Accordingly, there was substantial compliance with the prior Board remand directives, and no further remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008).

For the above reasons, the Board finds the duties to notify and assist have been met, and any due process issues have resolved, such that the appeal may be addressed on the merits at this time.

II.  Analysis

The Veteran contends his left knee and left hip disabilities arose from injuries sustained in a fall from a bicycle in service. 

A.  Applicable Law

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303.  Service connection generally requires evidence satisfying three criteria: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ('nexus') between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999).

Certain chronic diseases, which are listed in 38 C.F.R. § 3.309(a), may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active service.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  Moreover, if a disease listed in 38 C.F.R. § 3.309(a) is shown to be chronic in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  Id.  However, if evidence of a chronic condition is noted during service or during the presumptive period, but the chronic condition is not "shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned," i.e., "when the fact of chronicity in service is not adequately supported," then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013) (quoting 38 C.F.R. § 3.303(b)).  A claimant "can benefit from continuity of symptomatology to establish service connection in the ultimate sense, but only if [the] chronic disease is one listed in § 3.309(a)."  Walker, 708 F.3d at 1337.

Service connection may otherwise be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(a).

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).

This includes weighing the credibility and probative value of lay evidence against the remaining evidence of record.  See King v. Shinseki, 700 F.3d 1339 (Fed. Cir. 2012); Kahana, 24 Vet. App. at 433-34.  A lay person is competent to report on the onset and recurrence of symptoms.  Kahana, 24 Vet. App. at 438.  Moreover, lay evidence may be competent and sufficient evidence of a diagnosis or nexus if (1) the particular condition at issue is the type of condition that is within the competence or common knowledge of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Kahana, 24 Vet. App. at 433, n.4.  

Lay evidence may be competent and sufficient evidence of a diagnosis or nexus if (1) the particular condition at issue is the type of condition that is within the competence or common knowledge of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Kahana, 24 Vet. App. at 433, n.4.  The Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person.  See Fountain v. McDonald, __ Vet. App. __, 2015 WL 510609, *15 (February 9, 2015); see also Jandreau, 492 F.3d 1376-77.

A Veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).  In making its ultimate determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  Fagan, 573 F.3d at 1287 (quoting 38 U.S.C.A. § 5107(b)).

B.  Discussion

(1) Existence of a Present Disability

There is no material dispute that the Veteran has a current disability of the left knee and hip.  With regard to the left hip, the Veteran had a total hip arthroplasty in January 2008.  With regard to the left knee, a July 2008 VA treatment record reflects a diagnosis of torn medial meniscus.  The most recent evidence shows that the Veteran underwent a left knee arthroplasty in March 2015 due to left knee osteoarthritis.  Accordingly, a current disability is established in each joint. 

(2) In-Service Incurrence or Aggravation of a Disease or Injury

An in-service injury is also established.  Again, the Veteran maintains that he suffered an injury when he fell off his bicycle during service.  The Veteran's service treatment records (STRs) are incomplete, and those that are available make no mention of any bicycle fall or hip complaints.  As it happens, in his application for VA benefits, the Veteran advised he did not recall if he reported the injuries from his claimed fall; thus, there may not be any record of that event.  Nonetheless, the STRs include a relevant entry in June 1988, when X-rays were requested for complaints that his left knee was painful with running.  The X-ray itself revealed normal findings. Of questionable relevance, a June 1987 record notes his complaints of left leg pain with no direct trauma, but "Due to exercise related [sic]."  

For purposes of this adjudication, the Board will assume that the Veteran had a bicycle fall as he now reports.   

(3) Nexus

With regard to the final requirement to establish service connection, the Board notes at the outset that the medical disabilities in the left knee and hip are consistent with arthritis, which is a chronic disease listed in 38 C.F.R. § 3.309(a).  Accordingly, chronicity during service and continuity after service are at issue in this case.  See Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013) (discussing 38 C.F.R. § 3.303(b)).

Nonetheless, the most convincing and compelling evidence establishes that the current medical disabilities in the left hip and knee are unlikely to be related to the accident during service.

First, the STRs themselves are negative for any indication of an ongoing left knee or hip disorder where one would normally be expected to have been documented if present.  This includes a physical examination conducted in February 1988, which reflects no abnormality in the left knee or hip.  

Where records are regularly kept for such a purpose, the absence of any record of an event or condition may be considered affirmative evidence of its nonoccurrence if the condition would normally have been recorded during the regularly conducted activity if it had occurred.  See AZ v. Shinseki, 731 F.3d 1303, 1315-16, 1317-18, n.13 (Fed. Cir. 2013); see also Fed. R. Evid. 803(6), (7).  Consistent with these fundamental evidentiary principles, the Veteran's STRs must be accepted as the credible and accurate account of his left knee and hip conditions during service.  Because the STRs, including the February 1988 examination, did not document any abnormality involving the left knee or hip, the STRs are highly probative evidence tending to make it far more likely that the bicycle accident did not result in any further problems in the left knee or hip during the remainder of his service.  

Also making a nexus to service unlikely are several statements from the Veteran, which indicate a more recent onset.  First, in November 2005, during a state vocational rehabilitation evaluation, he reported "left hip pain over the past two or three months[.]"  During an SSA disability evaluation conducted in March 2006, he reported "he was meagerly walking to the mailbox in October 2005 when his left hip popped and gaveway with excruciating pain."  Then, in a December 2006 SSA disability evaluation for the SSA, the Veteran stated that "his hip 'went out a while back[.]'"  He also informed a private doctor in October 2006 that "his hip has been bothering him for about 2 years now."  Likewise, he underwent a VA Rheumatologist evaluation in April 2007, and "denie[d] injury to the left hip and/or left knee"; he reported onset of "his left knee and left hip discomfort have been present for two to three years."  

These statements appear credible as they are consistent with each other; they were made at a time when the Veteran had no personal interest in giving a history of symptoms since service; and because the context of these statements indicates that he was attempting to give an unbiased and disinterested account of his history.  See, e.g, Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Correspondingly, it is reasonable to assume that he would have reported an earlier onset if such had existed, because it appears he was attempting to give a complete history of his symptoms at each of these consultations.  See Fountain v. McDonald,  --- Vet. App. ----, 2015 WL 510609 (Vet. App. 2015).  Accordingly, these statements from the Veteran are affirmative evidence indicating that his current left hip and knee problems arose no earlier than approximately 2004 or 2005.  

In his March 2009 VA Form 9, the Veteran wrote that he had "continued to suffer from these disabilities since leaving service."  In light of the negative STRs and the more credible statements indicating an onset in 2004 or 2005, the statements he made during this appeal cannot provide a credible basis for finding that there has been a continuity of symptomatology since service.  See Caluza, 7 Vet. App. at 511.

Also weighing against the nexus element, including on the basis of a continuity of symptomatology, the Veteran was diagnosed at VA in September 2007 with "[a]ggressive destruction of left hip in patient with no known trauma[.]"  Later in September 2007, it was explained to the Veteran that "it is as likely as not that the hip cortical defect is due to rheumatoid arthritis rather than aseptic necrosis."

This VA treatment record tends to increase the likelihood that the left hip disease is unrelated to service and more likely due to some post-service etiology.  

Most recently, the Veteran was afforded a VA examination in January 2013.  With regard to the left hip, the January 2013 VA examiner concluded that the current diagnosis of left hip DJD "is less likely than not related to his military service, to include a personal h[istory] of left hip injury during a bicycle accident in service."  The VA examiner reasoned that the "STR was silent regarding left hip injury or condition during service.  Consultation after service in [April 2007] mentioned a complaint of left hip pain, d[iagnosed] as left hip [osteoarthritis] with its onset 2-3 years prior, meaning after service (between 2004-2007).  The current [diagnosis] of left hip DJD is a degenerative condition involving the bony joint process that undergoes natural progression not worsened by service."

With regard to the left knee, the VA examiner likewise concluded that a left knee strain diagnosed in 1988 during service is less likely than not related to the current diagnosis of left knee osteoarthritis, because the "complaint of left knee pain with normal X-ray during service in 1988 was more likely a 'left knee strain[],' a condition involving muscles or ligaments (soft tissues) surrounding the joint region, while the current left knee DJD (in 2007 after service) is a degenerative process involving the bony joint spaces."  

Underpinning both opinions, the VA examiner also relied on medical literature "show[ing] that 'osteoarthritis results from a complex interplay of multiple factors, including joint integrity, genetics, local inflammation, mechanic forces, and cellular and biochemical processes.  For the majority of patients, osteoarthritis is linked to one or more factors, such as aging, occupation, trauma, and repetitive, small insults over time.'"  

Overall, the Board must find this VA examiner's opinion the most probative evidence of record with regard to the nexus question.  Importantly, in this regard, the VA examiner accurately reviewed the Veteran's pertinent medical history, including the in-service evidence involving treatment for the bicycle accident.  The VA examiner also clearly stated all conclusions and explained the medical reasons justifying those opinions.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  As such, the VA examiner's opinions are very compelling evidence tending to increase the likelihood that neither left hip or left knee disability is related to service.  

Finally, on VA examination earlier in June 2008, a VA examiner concluded that the Veteran's osteoarthritis of the left knee with mild retropatellar chondromalacia, small intrasubstance tear posterior horn of the medial meniscus, is less likely than not due to the single incident 20 years ago.  The Board notes that the VA examiner's June 2008 opinion is of minimal evidentiary value as the VA examiner provided no explanation as to how the opinion was reached.  Nonetheless, it must still be accepted as some further evidence tending to make a nexus to service unlikely as it reflects a medical expert's informed opinion and is consistent with the later, January 2013 VA examiner's opinion.  See, e.g., Monzingo v. Shinseki, 26 Vet. App. 97, 105-06 (2012) (a VA examination report is not nonprobative simply because it does not "explicitly lay out the examiner's journey from the facts to a conclusion."); cf. Horn v. Shinseki, 25 Vet. App. 231, 243 (2012).

The Veteran himself believes there is a nexus to the bicycle accident during service.  Because he has not demonstrated any knowledge, education, training, or experience that would allow him to qualify as an expert in these medical matters, he must be considered a layperson.  In this regard, it is commonly understood and within the competence of a layperson to understand that a traumatic injury may lead to long-lasting effects on the body, such as arthritis.  See Fountain,  2015 WL 510609; see also Jandreau, 492 F.3d at1377 n.4.

However, the January 2013 VA examiner's opinion informs the Board that the onset of osteoarthritis involves "multiple factors, including joint integrity, genetics, local inflammation, mechanic forces, and cellular and biochemical processes, and may be "linked to one or more factors, such as aging, occupation, trauma, and repetitive, small insults over time."  Therefore, the question of specific causation, which is central to the resolution of this case, is a complex medical matter not within the competence of a non-expert lay person to address.  See Fountain v. McDonald, No. 13-0540, --- Vet. App. ----, 2015 WL 510609 (2015); Jandreau, 492 F.3d 1376-77; see also, e.g., Goebel v. Denver and Rio Grande Western R. Co., 346 F.3d 987, 999 (10th Cir. 2003) (explaining that "(1) general causation, meaning that the particular circumstances in the [case] could have caused [the claimant's] injury," is different from "(2) specific causation, meaning that those circumstances did in fact cause [the] injury.").

On this basis, the Veteran's non-expert belief regarding the relationship between his bicycle accident during service and current left knee and hip conditions has no evidentiary value tending to increase the likelihood of a nexus.  See Jandreau, 492 F.3d at 1377 n.4; see also Randolph v. Collectramatic, Inc., 590 F.2d 844, 846 (10th Cir. 1979).

In light of the foregoing, the weight of the most probative evidence of record makes it unlikely that any current disability in the left hip or knee is related to the bicycle accident during service.  

In summary, the totality of the evidence reflects currently diagnoses in the left knee and hip.  There is also evidence indicating an in-service bicycle accident.  Nonetheless, the evidence is not in equipoise in establishing that the current disabilities are related to the in-service bicycle accident.  Specifically, the evidence regarding the material question of fact in this case, the nexus requirement, is not in equipoise.  For this reasons, the claims must be denied.  See Fagan, 573 F.3d at 1287 (quoting 38 U.S.C.A. § 5107(b)).


ORDER

Service connection for a left hip disability is denied.

Service connection for a left knee disability is denied.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


